Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

Response to Amendment
The 35 USC(b) rejection of Claim 1, and those depending therefrom including claims 2-13, has been withdrawn in view of the amended claims.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Kadievitch (Reg No. 34,196) on 08/03/2021.

The application has been amended as follows: 
Claim 1, 7th paragraph, Lines 3-4 - - “located on at least one of the platforms without changing the orientation of the at least one of the platforms or changing the orientation of the at least one platform,”
Claim 2, Line 4 - - “processed at the station wherein the lifting device lifts the lite or a portion of the lite above the respective platform when the lifting device is activated.” - - 
Claim 4, Line 5 - - “cups above the additional platforms when the lifting device is activated.” - - 
Claim 11, Line 1 - - “A seaming station according to claim 1, wherein the processor”
Claim 11, Line 4 - - “arm that guides the robot arm and associated seaming head around a lite during a seaming”
Claim 14, Paragraph 6, Line 4 - - “changing the orientation of the respective platform” - - 
Claim 18, Paragraph 6, Line 3 - - “respective platform or changing the orientation of the respective platform.”

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-13, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, “each seaming head can simultaneously seam all edges of a unique workpiece located on its respective platform without changing the orientation of the workpiece on its respective platform or changing the orientation of the respective platform.”  The prior art of Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head (111, 112) coupled thereto, each seaming head independently seems opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Shaffir states that this arrangement substantially decreases the 

	Claim 14, and those depending therefrom including claims 16 and 17, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, “move the first robot arm and associated seaming head independently of the second robot arm and associated seaming head to each simultaneously seam all edges of different workpieces located at different positions on the platform without changing the orientation of the workpiece on the platform or changing the orientation of the platform.”  The prior art of Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head (111, 112) coupled thereto, each seaming head independently seems opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Shaffir states that this arrangement substantially decreases the overall time required for grinding the complete outer edge of the blank [Shaffir; col. 7, lines 26-32].  Not only does Shaffir not teach the now claimed “move the first robot arm and associated seaming head independently of the second robot arm and associated seaming head to each simultaneously seam all edges of different workpieces located at different positions on the platform without changing the orientation of the workpiece on the platform or changing the 

	Claim 18 is allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, “each seaming head, in conjunction with one another, simultaneously seam all edges of a single lite located on the platform without changing the orientation of the workpiece on its platform or changing the orientation of the platform.”  The prior art of Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head (111, 112) coupled thereto, each seaming head independently seems opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Shaffir states that this arrangement substantially decreases the overall time required for grinding the complete outer edge of the blank [Shaffir; col. 7, lines 26-32].  Not only does Shaffir not teach the now claimed “each seaming head, in conjunction with one another, simultaneously seam all edges of a single lite located on the platform without changing the orientation of the workpiece on its platform or changing the orientation of the platform,” it would not have been obvious to prevent re-orientation of the workpiece in Shaffir relative to the grinding heads as this likely would’ve increased grinding time rather than decreased it (i.e. relative speed between the workpiece and grinding heads increases with an increased speed of the grinding head around the workpiece and an increased speed of the workpiece (or platform) relative to the grinding heads).  For these reasons, claim 1, and those depending therefrom including claims 2-13, are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.